Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 7/18/2022. Claims 1-20 are pending in the case. Claims 1, 18, and 19 are written in independent form.
Applicant’s amendments and remarks filed on 7/18/2022 have been fully considered and overcame the previously cited prior art, thus necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 9-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature Buda et al., "DeepAD: A Generic Framework Based on Deep Learning for Time Series Anomaly Detection", June 19, 2018, Advances in Knowledge Discovery and Data Mining PAKDD 2018. Lecture Notes in Computer Science(), vol 10937, hereinafter referred to as Buda, and further in view of Joseph Durairaj et al. (U.S. Pre-Grant Publication No. 2017/0032130, hereinafter referred to as Joseph), Dupont et al. (U.S. Pre-Grant Publication No. 2012/0137367, hereinafter referred to as Dupont), and Non-Patent Literature Brownlee, Jason, “How to Develop Voting Ensembles With Python", April 17, 2020, hereinafter referred to as Brownlee2020.

Regarding Claim 1:
Buda teaches a computer-implemented method comprising:
training an ensemble of deep learning models using time series training data;
Buda teaches training “LSTM models utilizing different architectures for learning the normal behavior of the monitored environment and then apply them on incoming streaming data for scoring” (Section 3 DeepAD Framework & Fig. 1).
inputting aggregated time series data to the ensemble of deep learning models;
Buda teaches in Fig. 1 inputting aggregated time series data into the Deep Learning Models of the Time Series Forecasting (TSF) phase of the DeepAD Framework (Fig. 1)
identifying anomalies in the aggregated time series data based on respective portions of the aggregated time series data that are indicated as anomalous by a majority of deep learning models in the ensemble of deep learning models;
Buda teaches identifying anomalies in the aggregated time series data based on the merged predictions from the Time Series Forecasting (TSF) comprising multiple deep learning LSTM models (Fig. 1 & Sections 3.2-3.3). 

Buda explicitly teaches all of the elements of the claimed invention as stated above except:
clustered time series training data from numerous components in an Information Technology (IT) infrastructure;
the clustered time series training data having been generated through removal of anomalies, using a statistical method, from historical time series data from the numerous components in the Information Technology (IT) infrastructure, and by clustering the historical time series data with removed anomalies to generate the clustered time series training data;
using a voting method;
grouping the anomalies according to relationships between the anomalies; and
performing a mitigation action in response to grouping the anomalies.

However, in the related field of endeavor of pre-cognitive security information and event management for detecting anomalies, Joseph teaches: 
clustered time series training data from numerous components in an Information Technology (IT) infrastructure;
Joseph teaches Fuzzy clustering of training data from numerous assets in a network of assets (Abstract & Para. [0040]) where “assets may include any network components that may be subject to unauthorized access…or authorized access” (Para. [0017]).
the clustered time series training data having been generated through removal of anomalies, using a statistical method, from historical time series data from the numerous components in the Information Technology (IT) infrastructure, and by clustering the historical time series data with removed anomalies to generate the clustered time series training data;
Joseph teaches generating clustered time series training data by Fuzzy clustering of training data from numerous assets in a network of assets (Abstract & Para. [0040]) where “assets may include any network components that may be subject to unauthorized access…or authorized access” (Para. [0017]). Joseph further teaches “the anomaly detection functionality may be trained using events that have occurred in the recent past” where “the data analysis module 102 may deduce, cleanup, and standardize attribute values from the input events” (Para. [0036]) thereby teaching historical time series data and removing anomalies from the past data for training by cleaning up attribute values from the input events.


Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Joseph and Buda at the time that the claimed invention was effectively filed, to have combined the protection of network components, as taught by Joseph, with the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because while Buda teaches a DeepAD framework that “can be applied to any time series data irrespective of them containing anomalous labels” (Section 3 DeepAD Framework), Buda is silent on particular sources of data or an environment for applying the DeepAD framework and Joseph teaches a network component environment for collecting data and applying anomaly detection (Abstract & Para. [0017]).

Buda and Joseph explicitly teaches all of the elements of the claimed invention as stated above except:
using a voting method;
grouping the anomalies according to relationships between the anomalies; and
performing a mitigation action in response to grouping the anomalies.


However, in the related field of endeavor of continuous anomaly detection, Dupont teaches:
grouping the anomalies according to relationships between the anomalies; and
Dupont teaches “an anomaly by association [850] groups several anomalies [270] that have strong causal relationship as derived from evidence links” (Para. [0985]).
performing a mitigation action in response to grouping the anomalies.
Dupont teaches “the system can be configured to trigger mitigation and preventive actions as soon as it is notified of an anomaly” (Para. [1088]).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the triggered mitigation and preventive actions, as taught by Dupont, with the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because Dupont teaches “the system can be configured to trigger mitigation and preventive actions as soon as it is notified of an anomaly” (Para. [1088]) and it would be obvious to a person having ordinary skill in the art that triggering mitigation and preventative actions as soon as an anomaly notification is received would expedite the mitigation of any harm or damage that might be done by the identified anomaly.


Buda, Joseph, and Dupont explicitly teach all of the elements of the claimed invention as stated above except:
using a voting method;

However, in the related field of ensembles, Brownlee2020 teaches:
using a voting method;
Brownlee2020 teaches “a voting ensemble (or a ‘majority voting ensemble’) is an ensemble machine learning model that combines the predictions from multiple other models” where classification voting ensembles produce predictions that are “the majority vote of contributing models” (Pages 2-3 Section: Voting Ensembles)

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Brownlee2020, Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the voting ensembles taught by Brownlee2020 with the triggered mitigation and preventive actions, as taught by Dupont, the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because Brownlee2020 teaches voting ensembles as “a technique that maybe used to improve model performance, ideally achieving better performance than any single model used in the ensemble” (Page 3 Section: Voting Ensembles).


Regarding Claim 2:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
wherein the clustered time series training data are clustered using fuzzy clustering.
Joseph teaches Fuzzy clustering of training data (Para. [0040])


Regarding Claim 4:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
wherein the ensemble of deep learning models comprises at least three types of deep learning models.
Buda teaches at least three different LSTM models as deep learning models (Fig. 1) and further teaches “we train the probabilistic and statistical models and the LSTM models utilizing different architectures for learning the normal behavior of the monitored environment” and “through this approach, our framework supports plugging in different TSF models and can leverage multivariate models for forecasting” (Section 3 DeepAD Framework).

Regarding Claim 5:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
wherein the ensemble of deep learning models comprises a plurality of long short-term memory (LSTM) models.
Buda teaches at least three different LSTM models as deep learning models (Fig. 1) and further teaches “we train the probabilistic and statistical models and the LSTM models utilizing different architectures for learning the normal behavior of the monitored environment” and “through this approach, our framework supports plugging in different TSF models and can leverage multivariate models for forecasting” (Section 3 DeepAD Framework).


Regarding Claim 6:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
wherein one deep learning model of the ensemble of deep learning models comprises a LSTM model with autoencoders.
Buda teaches “an LSTM-based encoder-decoder for multi-sensor anomaly detection” thereby teaching an LSTM model having autoencoders (Section 2 Related Work)


Regarding Claim 9:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
wherein grouping the anomalies is based on child-parent relationships between the anomalies.
Dupont teaches “an anomaly by association [850] groups several anomalies [270] that have strong causal relationship as derived from evidence links” (Para. [0985]) and “different strategies are described in the rest of this section which allow the present disclosure to prune, among other elements, the index, the item relationships (entity to instance, parent entity to child entity, etc.), and the actor and communication graph” (Para. [0224]) thereby teaching using parent child entity relationships between anomalies for grouping the anomalies.

Regarding Claim 10:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
wherein grouping the anomalies is based on a cosine similarity between a group of anomalies and a historical group of anomalies.
Dupont teaches “an anomaly by association [850] groups several anomalies [270] that have strong causal relationship as derived from evidence links” (Para. [0985]). Dupont further teaches “the anomaly detection component [450] continuously monitors the incoming stream of events…with the main goal of spotting anomalous behavior and anomalous patterns in the data based on statistical, analytical, and other types of properties associated to both recent data and historical data” (Para. [0185]) where comparisons can be made through cosine similarity (Para. [0261]).

Regarding Claim 11:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
wherein grouping the anomalies is based on similarities between feature sets of anomalies, wherein the feature sets are generated using autoencoders.
Buda teaches “an LSTM-based encoder-decoder for multi-sensor anomaly detection” thereby teaching an LSTM model having autoencoders (Section 2 Related Work) and Dupont teaches “an anomaly by association [850] groups several anomalies [270] that have strong causal relationship as derived from evidence links” (Para. [0985]) thereby teaching grouping anomalies that have strong relating features where the features are generated by autoencoders.

Regarding Claim 18:
Some of the limitations herein are similar to some or all of Claim 1.

Buda, Dupont, Joseph, and Brownlee2020 further teach a system comprising:
one or more processors (Joseph - Paras. [0107]-[0108]); and
one or more computer-readable storage media storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processors to perform a method (Joseph - Paras. [0107]-[0108]).

Regarding Claim 19:
Some of the limitations herein are similar to some or all of Claim 1.

Buda, Dupont, Joseph, and Brownlee2020 further teach:
a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method (Joseph - Paras. [0107]-[0108]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buda, Joseph, Dupont, and Brownlee2020, and further in view of Non-Patent Literature Izakian et al. "Fuzzy clustering of time series data using dynamic time warping distance", March 2015, Engineering Applications of Artificial Intelligence, Volume 39, Pages 235-244, hereinafter referred to as Izakian.

Regarding Claim 3:
Buda, Joseph, Dupont, and Brownlee2020 explicitly teach all of the elements of the claimed invention as stated above except:
wherein the clustered time series training data are clustered using fuzzy clustering with dynamic time warping distance.
Izakian teaches applying fuzzy clustering of time series data using dynamic time warping distance (Abstract).

However, in the related field of endeavor of processing time series data, Izakian teaches:
wherein the clustered time series training data are clustered using fuzzy clustering with dynamic time warping distance.
Izakian teaches applying fuzzy clustering of time series data using dynamic time warping distance (Abstract).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Izakian, Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the fuzzy clustering of time series data using dynamic time warping distance, as taught by Izakian, with the voting ensembles taught by Brownlee2020, the triggered mitigation and preventive actions, as taught by Dupont, the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because Izakian teaches “when grouping time series based on their shape information is of interest (shape-based clustering), using a Dynamic Time Warping (DTW) distance is a desirable choice” (Abstract).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buda, Joseph, Dupont, and Brownlee2020, and further in view of Non-Patent Literature Brownlee, Jason, "LSTM Model Architecture for Rare Event Time Series Forecasting", August 5, 2019, hereinafter referred to as Brownlee.

Regarding Claim 7:
Buda, Joseph, Dupont, and Brownlee2020 explicitly teach all of the elements of the claimed invention as stated above except:
wherein one deep learning model of the ensemble of deep learning models comprises a LSTM model with uncertainty estimation.

However, in the related field of endeavor of LSTM Model Architectures, Brownlee teaches:
wherein one deep learning model of the ensemble of deep learning models comprises a LSTM model with uncertainty estimation.
Brownlee teaches an LSTM model with uncertainty estimation (Pages 8-9).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Brownlee, Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the varying types of LSTM Model Architectures, as taught by Brownlee, with the voting ensembles taught by Brownlee2020, the triggered mitigation and preventive actions, as taught by Dupont, the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because Buda teaches employing multiple LSTM models while being silent on the architecture of the LSTM models (Fig. 1) and Brownlee teaches the additional information for implementing an LSTM model by teaching components that can be implemented as part of LSTM model architecture.

Regarding Claim 8:
Buda, Joseph, Dupont, Brownlee2020 and Brownlee further teach:
wherein one deep learning model of the ensemble of deep learning models comprises a LSTM model with dropouts.
Brownlee teaches an LSTM with dropouts (Pages 8-9)



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buda, Joseph, Dupont, and Brownlee2020, and further in view of Diallo et al. (U.S. Patent No. 10,375,169, hereinafter referred to as Diallo).

Regarding Claim 12:
Buda, Dupont, Joseph, and Brownlee2020 further teach:
generating the clustered time series training data by removing anomalies from historical data.
Joseph teaches Fuzzy clustering of training data from numerous assets in a network of assets (Abstract & Para. [0040]) where “assets may include any network components that may be subject to unauthorized access…or authorized access” (Para. [0017]). Joseph further teaches “the anomaly detection functionality may be trained using events that have occurred in the recent past” where “the data analysis module 102 may deduce, cleanup, and standardize attribute values from the input events” (Para. [0036]) thereby teaching removing anomalies from the past data for training.

Buda, Joseph, Dupont, and Brownlee2020 explicitly teach all of the elements of the claimed invention as stated above except:
detecting the anomalies using an Extreme Studentized Deviate (ESD) test.

However, in the related field of endeavor of automatic detection of anomalies, Diallo teaches:
removing anomalies using an Extreme Studentized Deviate (ESD) test.
Diallo teaches using a “seasonal hybrid ESD” to detect anomalies on seasonal data (Col. 4 Lines 50-63).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Diallo, Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the outsourcing of Information Technology department to the cloud, as taught by Diallo, with the voting ensembles taught by Brownlee2020, the triggered mitigation and preventive actions, as taught by Dupont, the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because Diallo teaches “many organizations are increasingly embracing cloud services for outsourcing their Information Technology departments, enhancing flexibility, and improving efficiency” (Col. 1 Lines 27-37) and it would be obvious to a person having ordinary skill in the art to enhance flexibility and improve efficiency by expanding the teachings of Buda, Dupont, and Joseph to cloud services.

Regarding Claim 13:
Buda, Dupont, Joseph, Brownlee2020 and Diallo further teach:
wherein the Extreme Studentized Deviate (ESD) test comprises a seasonal hybrid generalized ESD test.
Diallo teaches using a “seasonal hybrid ESD” to detect anomalies on seasonal data (Col. 4 Lines 50-63).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buda, Joseph, Dupont, and Brownlee2020, and further in view of Lu et al. (U.S. Pre-Grant Publication No. 2020/0231466, hereinafter referred to as Lu).

Regarding Claim 14:
Buda, Joseph, Dupont, and Brownlee2020 explicitly teach all of the elements of the claimed invention as stated above except:
receiving feedback related to the anomalies;
updating the clustered time series training data based on the feedback; and
re-training the ensemble of deep learning models using the updated clustered time series training data.


However, in the related field of endeavor of anomaly detection, Lu teaches:
receiving feedback related to the anomalies;
Lu teaches receiving feedback data or new data inputs related to anomaly detection (Para. [0044]).
updating the clustered time series training data based on the feedback; and
Lu teaches “the algorithms or models could be continuously upgraded with feedback data or new data inputs” (Para. [0044]) thereby teaching updating the training data based on the feedback data or new data inputs.
re-training the ensemble of deep learning models using the updated clustered time series training data.
Lu teaches “the algorithms or models could be continuously upgraded” (Para. [0044]) thereby teaching re-training the algorithms or models using the updated data

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Lu, Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the continuous upgrading of algorithms or models, as taught by Lu, with the voting ensembles taught by Brownlee2020, the triggered mitigation and preventive actions, as taught by Dupont, the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because Lu teaches “the algorithms or models could be continuously upgraded with feedback data or new data inputs” (Para. [0044]) and it would have been obvious to a person having ordinary skill in the art that upgrading algorithms and models as feedback data or new data inputs are received would help to keep the algorithms and models current and effective for detecting anomalies.


Regarding Claim 15:
Buda, Dupont, Joseph, Brownlee2020, and Lu further teach:
receiving feedback related to the anomalies; and
Lu teaches receiving feedback data or new data inputs related to anomaly detection (Para. [0044]).
suppressing at least one anomaly based on the feedback.
Dupont teaches ignoring data “due to configuration (initial or overriding parameters) of the data collection component” (Para. [0229]) thereby teaching suppressing feedback data or new data inputs due to configuration of the data.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buda, Joseph, Dupont, and Brownlee2020, and further in view of Levy et al. (U.S. Pre-Grant Publication No. 2019/0319971, hereinafter referred to as Levy).

Regarding Claim 16:
Buda, Joseph, Dupont, and Brownlee2020 explicitly teach all of the elements of the claimed invention as stated above except:
wherein the method is performed by an anomaly detection system according to software that is downloaded to the anomaly detection system from a remote data processing system.

However, in the related field of endeavor of detecting behavior that is inconsistent of anomalous, Levy teaches:
wherein the method is performed by an anomaly detection system according to software that is downloaded to the anomaly detection system from a remote data processing system.
Levy teaches “the security facility 122 and policy management facility 112 may push the information to the enterprise facility’s 102 network and/or compute instances 10-26 by providing notification that there are updates available for download and/or transmitting the information” (Para. [0056]) thereby teaching downloading software from a remote data processing system.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Levy, Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the billing and payment service for performing an anomaly detection service, as taught by Levy, with the voting ensembles taught by Brownlee2020, the triggered mitigation and preventive actions, as taught by Dupont, the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination because Levy teaches a billing and payment service attached to an anomaly detection service (Abstract and Para. [0095]) and it would have been obvious to a person having ordinary skill in the art that being paid for performing a service would improve an anomaly detection business model and provide funding for upkeep, maintenance, and improvement of the service.


Regarding Claim 17:
Buda, Dupont, Joseph, Brownlee2020 and Levy further teach:
metering a usage of the software; and
Levy teaches “a MPP metering facility 704 measures usage of MPP services by enterprise facilities” (Para. [0095])
generating an invoice based on metering the usage.
Levy teaches “there may be a variety of different subscription and payment models for MPP services, and the metering facility 704 may be used to address them” (Para. [0095]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buda, Joseph, Dupont, and Brownlee2020, and further in view of Izakian and Brownlee.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claims 3, 6, 7, and 8.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Brownlee, Izakian, Brownlee2020, Dupont, Joseph, and Buda at the time that the claimed invention was effectively filed, to have combined the varying types of LSTM Model Architectures, as taught by Brownlee, and the fuzzy clustering of time series data using dynamic time warping distance, as taught by Izakian, with the voting ensembles taught by Brownlee2020, the triggered mitigation and preventive actions, as taught by Dupont, the protection of network components, as taught by Joseph, and the system and method employing a DeepAD framework, as taught by Buda.
One would have been motivated to make such combination to incorporate Isakian because Izakian teaches “when grouping time series based on their shape information is of interest (shape-based clustering), using a Dynamic Time Warping (DTW) distance is a desirable choice” (Abstract).
One would have been motivated to make such combination to incorporate Brownlee because Buda teaches employing multiple LSTM models while being silent on the architecture of the LSTM models (Fig. 1) and Brownlee teaches the additional information for implementing an LSTM model by teaching components that can be implemented as part of LSTM model architecture.


Response to Amendment
Applicant’s Amendments, filed on 7/18/2022, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 7/18/2022 have been fully considered and overcame the previously cited prior art, thus necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
On pages 8-9 of the Remarks filed on 7/18/2022, Applicant states that Buda, alone or in combination with Joseph and Dupont, do not teach “training an ensemble of deep learning models using clustered time series training data form numerous components in an Information Technology (IT) infrastructure, the clustered time series training data having been generated through removal of anomalies, using a statistical method, from historical time series data from the numerous components in the Information Technology (IT) infrastructure, and by clustering the historical time series data with removed anomalies to generate the clustered time series training data” because “Applicant respectfully submits that there is no discussion in Buda that the ‘dataset D’ comprises ‘clustered time series training data having been generated through removal of anomalies, using a statistical method, from historical time series data from the numerous components in the Information Technology (IT) infrastructure, and by clustering the historical time series data with removed anomalies to generate the clustered time series training data” and “by clustering the historical time series data with removed anomalies to generate the clustered time series training data”.Applicant’s argument is convincing that Buda does teach all of the limitations. However, upon further review, Joseph was found to teach generating clustered time series training data by Fuzzy clustering of training data from numerous assets in a network of assets (Abstract & Para. [0040]) where “assets may include any network components that may be subject to unauthorized access…or authorized access” (Para. [0017]). Joseph further teaches “the anomaly detection functionality may be trained using events that have occurred in the recent past” where “the data analysis module 102 may deduce, cleanup, and standardize attribute values from the input events” (Para. [0036]) thereby teaching historical time series data and removing anomalies from the past data for training by cleaning up attribute values from the input events.

On page 9 of the Remarks filed on 7/18/2022, Applicant argues that Buda, alone or in combination with Joseph and Dupont do not teach or suggest “using a voting method” to identify anomalies. Upon further review, Applicant’s argument is convincing and thus necessitated the new grounds of rejection presented above.  After further search and consideration, a new non-patent literature Brownlee was found to teach voting ensembles, and in particular majority voting ensembles, for performing classification (Pages 2-3 Section: Voting Ensembles).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaizerman et al. (U.S. Pre-Grant Publication No. 2020/0210809) teaches a system and method for detecting anomalies in time series data of online games, including obtaining the time series data, wherein the time series data is related to events in online games; extracting features from the time series data; dividing the features into at least two subgroups of features; providing each of the subgroup of features as input to a dedicated neural network of a plurality of dedicated neural networks; providing outputs of each of the dedicated neural networks as input to an outlier detection neural network, wherein the dedicated neural network and the outlier detection neural network are trained to detect the anomalies in the time series data, and wherein the outlier detection neural network provides a classification of the time series data. The features may be divided based on a type of the features and/or based on a time window of the features.
Saini et al. (U.S. Pre-Grant Publication No. 2019/0138643) teaches computer-implemented methods and systems for applying anomaly detection and predictive modeling to data gathered via data networks, and more particularly relates to extracting seasonal, level, and spike components from a time series of metrics data.
Wang et al. (U.S. Pre-Grant Publication No. 2019/0057197) teaches a computer-implemented method can include: obtaining data including a history of content presentations by a plurality of publishers on a plurality of client devices; calculating a plurality of performance indicators for each publisher based on the data, the performance indicators providing a measure of user interactions with the content presented by the publisher; generating a time history of each performance indicator for each of a plurality of time periods; selecting, for each time history, at least one anomaly detector from a plurality of anomaly detectors; detecting an anomaly in at least one time history using the selected at least one anomaly detector; and based on the detected anomaly, facilitating an adjustment of content presentations by the plurality of publishers. The reference further teaches applying a plurality of algorithms in the anomaly detection module 120 of Figure 2 in order to create a temporal anomaly report 212.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/10/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154